Mikoll, J. P.
Appeal from a judgment of the Supreme Court (Monserrate, J.), rendered July 9, 1990 in Broome County, upon a verdict convicting defendant of the crimes of attempted rape in the first degree, attempted rape in the second degree, sexual abuse in the first degree, sexual abuse in the second degree and endangering the welfare of a child (two counts).
Defendant concedes sexual contact and attempted sexual intercourse with the 13-year-old victim. However, he challenges his conviction of attempted rape in the first degree and *783sexual abuse in the first degree on the ground that the necessary element of forcible compulsion was not proven as to either crime.
We disagree. Defendant confronted the victim in the back of his van and when she refused his order to lie down and take off her clothes, he pushed her down, lay on top of her and pulled her clothes down. The victim’s testimony, if believed, was sufficient to prove forcible compulsion (see, People v Sargeant, 128 AD2d 914, 915). Her testimony was also supported by her sister, who in large part corroborated what the victim testified to. This testimony also established the element of forcible compulsion (see, People v Roman, 179 AD2d 352, lv denied 79 NY2d 952).
Levine, Crew III, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.